Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements submitted on 9/23/2019, 11/19/2020 and 2/1/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first switching unit” in claim(s) 1.
“second switching unit” in claim(s) 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "the first switching unit" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend line 7 to be “a first switching unit” for addressing this issue.
Claims 11-14 and 18 are also rejected for being dependent of the base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craen (EP 1870740).
Regarding claim 1, Craen teaches A camera module (Fig. 2), comprising:

a control circuit (312) connected electrically to the common electrode and the individual electrodes and configured to control the liquid lens (Figs. 5B, 2), 
wherein, when a driving voltage for driving the liquid lens is changed, the control circuit floats at least one of the plural individual electrodes in a state in which a first voltage is applied to the common electrode (Figs. 5B, 6; para. 0035), and 
wherein the control circuit (312) comprises:
a voltage generator (420) configured to generate a voltage (Vdc) (para. 0024);
a first switching unit (610, 612) configured to selectively switch the voltage generated from the voltage generator or a ground voltage (Figs. 5B, 6; switch 610 selectively switch Vdc on/off or switch 612 selectively switch a ground voltage on/off); and
a second switching unit configured to switch a voltage output from the first switching unit ON or OFF (Figs. 3, 5B, 6; para. 0035; interpretation A: switching unit 418 as the second switching unit configured to output signal 450 or 452 to the first switching unit to switch Vdc or ground on/off; interpretation B: switches 636, 634 are both off to float the common terminal VoC that terminates a close loop or power Vdc to the liquid lens).

Regarding claim 1, Craen teaches A camera module (Fig. 2), comprising:
a liquid lens (314) including a common electrode (VoC) and a plurality of individual electrodes (VoA1… VoA4) (Figs. 5B, 2); and
a control circuit (312) connected electrically to the common electrode and the individual electrodes and configured to control the liquid lens (Figs. 5B, 2), 

wherein the control circuit (312) comprises:
a voltage generator (406, 408, 410, 420, 610, 612, 614, 616) configured to generate a voltage (Vdc, ground) (para. 0024);
a first switching unit (634, 636) configured to selectively switch the voltage generated from the voltage generator or a ground voltage (Figs. 5B, 6; selectively switch Vdc or a ground voltage); and
a second switching unit (638, 640, 418) configured to switch a voltage output from the first switching unit ON or OFF (Figs. 3, 5B, 6; configured to switch Vdc or a ground voltage on/off).

Regarding claim 2, Craen teaches the camera module of claim 1, wherein the control circuit applies a second voltage (Vdc) to the at least one individual electrode after floating the at least one individual electrode (Figs. 3, 5B, 6; paras. 0035, 0041; same Vdc are applied periodically between floating).

Regarding claim 4, Craen teaches the camera module of claim 1, wherein the voltage generator comprises:
a first voltage generator (610, 612); and
a second voltage generator (614, 616), wherein a voltage output (Vdc) from the first voltage generator is different from a voltage output (ground) from the second voltage generator (Figs. 3, 4, 6; para. 0022). 

Regarding claim 5, Craen teaches the camera module of claim 4, wherein the second switching unit (638, 640, 418) comprises:
a first switch (a first switch within 638 to switch on/off signal to 634 that switches Vdc of 634 on/off) configured to switch the voltage output from the first switching unit ON or OFF (Figs. 3, 5B, 6); and
a second switch (a second switch within 418 to switch on/off signal 454 that switches Vdc of 614 on/off) configured to switch the voltage output from the second voltage generator (614, 616) ON or OFF (Figs. 3, 5B, 6).

Regarding claim 6, Craen teaches the camera module of claim 5, wherein the control circuit floats the at least one individual electrode by simultaneously switching the first switch and the second switch OFF (Figs. 3, 5B, 6; para. 0035; the first and second switches above are turned off simultaneously to turn off the switches 614, 634… that floats terminals of the liquid lens).

Regarding claim 7, Craen teaches the camera module of claim 1, wherein the control circuit floats the at least one individual electrode when driving voltages applied to at least two individual electrodes among the plural individual electrodes are different (Figs. 3, 5B, 6A; para. 0035; electrode VoA1 is floating and electrode VoA2 is Vdc).

Regarding claim 8, Craen teaches the camera module of claim 2, wherein the first voltage and the second voltage are the same voltage (Figs. 6; same Vdc are applied periodically).

Regarding claim 9, Craen teaches the camera module of claim 1, wherein the driving voltage is a root mean square voltage of a voltage applied between the common electrode and the individual electrodes (Figs. 6; para. 0026).

Regarding claim 10, Craen teaches A camera module, comprising:
a liquid lens (314) including a common electrode (VoC) and a plurality of individual electrodes (VoA1… VoA4) (Figs. 5B, 2); and
a control circuit (312) connected electrically to the common electrode and the plural individual electrodes and configured to control the liquid lens (Figs. 5B, 2), 
wherein the control circuit comprises:
a voltage generator (406, 410, 408, 420) configured to generate a voltage (para. 0024);
a first switching element (610, 614) disposed between the voltage generator (406, 410, 408, 420) and the individual electrodes (VoA1, VoA2…) (Figs. 3, 5B); and
a second switching unit (612, 616) disposed between the first switching unit (610, 614) and the individual electrodes (VoA1, VoA2…) (Figs. 3, 5B), and
wherein, when a driving voltage applied to the liquid lens is changed, the control circuit switches the second switching unit OFF during a preset time (Figs. 3, 5B, 6; para. 0035; the second switching unit 612, 616 are turned off during a preset time of a periodic period [Vdc to -Vdc] to float the electrodes VoA1, VoA2).

Regarding claim 11, Craen teaches the camera module of claim 10, wherein the voltage generator comprises:
a first voltage generator (406, 410, 408); and

wherein the second switching unit (612, 616) comprises:
a first switch (612) disposed between the first switching unit (610, 614) and the individual electrodes (Figs. 3, 5B); and
a second switch (616) disposed between the second voltage generator (420) and the individual electrodes (Figs. 3, 5B).

Regarding claim 12, Craen teaches the camera module of claim 11, wherein the control circuit switches the second switching unit OFF during the preset time by simultaneously switching the first switch and the second switch OFF (Figs. 3, 5B, 6; para. 0035; the second switching unit 612, 616 are turned off simultaneously during a preset time of a periodic period to float the electrodes VoA1, VoA2).

Regarding claim 13, Craen teaches the camera module of claim 10, wherein change of the driving voltage is made from a low driving voltage to a high driving voltage (Figs. 6).

Regarding claim 14, Craen teaches the camera module of claim 10, 
wherein the plural individual electrodes include first to fourth individual electrodes (315: VoA1-VoA4) disposed sequentially in a circumferential direction (Figs. 2, 5), and 
when a driving voltage applied to the first individual electrode is different from a driving voltage applied to the third individual electrode, at least one of the plural individual electrodes is floated (Figs. 5B, 6; para. 0035),

Regarding claim 15, Craen teaches A method of controlling a liquid lens (314) including a common electrode (VoC) and a plurality of individual electrodes (VoA1… VoA4) (Figs. 5B, 2, 6), the method comprising:
when a driving voltage applied to the liquid lens is changed, floating at least one of the plural individual electrodes during a preset time in a state in which a voltage is applied to the common electrode (Figs. 3, 5B, 6; para. 0035; floating the electrodes VoA1 or VoA2 during a preset floating time in a periodic period [Vdc to -Vdc] in a state VoC = Vdc); and
reapplying a voltage (Vdc) to the at least one individual electrode after floating the at least one individual electrode (Figs. 3, 5B, 6; para. 0035).

Regarding claim 16, Craen teaches the method of claim 15, wherein the floating comprises floating at least one of two individual electrodes when driving voltages applied to the two individual electrodes among the plural individual electrodes are different (Figs. 3, 5B, 6A; para. 0035; electrode VoA1 is floating and electrode VoA2 is Vdc).

Regarding claim 17, Craen teaches the method of claim 15, wherein the voltage is a first voltage, a second voltage, or a ground voltage (Figs. 6).

Regarding claim 19, Craen teaches the camera module of claim 1, wherein change of the driving voltage is made from a low driving voltage to a high driving voltage (Figs. 6).

Regarding claim 20, Craen teaches the camera module of claim 1, 
wherein the plural individual electrodes include first to fourth individual electrodes 315: VoA1-VoA4) disposed sequentially in a circumferential direction (Figs. 2, 5), and
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craen (EP 1870740) in view of Berge et al (US 8649102) or Kato et al (US 20060056041).
Regarding claim 18, Craen teaches everything as claimed in claim 10, but fails to teach 
wherein the liquid lens comprises:
a first plate in which a cavity for accommodating a conductive liquid and a nonconductive liquid are formed;
the common electrode disposed on the first plate;
the plural individual electrodes disposed under the first plate;
a second plate disposed on the common electrode; and
a third plate disposed under the first plate.

wherein the liquid lens (Berge: Figs. 2-4, 7; Kato: figs. 5, 6; paras. 0071, 0083) comprises:
a first plate (302) in which a cavity for accommodating a conductive liquid (312) and a nonconductive liquid (310) are formed (Figs. 3A, 7; col. 5; col. 9, lines 44-67; col. 16);
the common electrode (316) disposed on the first plate (302);
the plural individual electrodes (320, 321) disposed under the first plate (302);
a second plate (308) disposed on the common electrode (316); and
a third plate (306) disposed under the first plate (302).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Berge/Kato in Craen to have wherein the liquid lens comprises: a first plate in which a cavity for accommodating a conductive liquid and a nonconductive liquid are formed; the common electrode disposed on the first plate; the plural individual electrodes disposed under the first plate; a second plate disposed on the common electrode; and a third plate disposed under the first plate for providing an improved liquid lens configuration providing variable tilting, focusing and astigmatism correction yielding a predicted result.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki et al (US 20070279539) a liquid lens having individual electrodes.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696